Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Applicants amendment filed on filed on 05/10/2021 has been entered.  Claims 1, 11 and 42 amended. Claims 2 -5, 8, 10, 12-15, 18, 20-40 are cancelled. Claims 45-52 are new claims. Claims 1, 6, 7, 9, 11, 16, 17, and 19, 41-52 are pending.

Response to Arguments 

3.	Applicant’s arguments filed on 05/10/2021 with respect to claims 1, 6, 7, 9, 11, 16, 17, and 19, 41-52 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

	Claims 1, 6, 7, 9, 11, 16, 17, and 19, 41-4 and 47- 52  is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 NR Ad-Hoc Meeting R1-1700456, Spokane, USA, 16th - 20th January 2017 hereinafter Document #D1,  and further in view of   3GPP TSG RAN WG1 Meeting #88bis R1-1704537 Spokane, USA, 3rd - 7th April 2017 hereinafter Document #D2 and further in view of Si et al. (US Pub: 20180248642) hereinafter Si

As to claim 1 D1 discloses transmitting the NR-PSS by using a first frequency domain resource, transmitting the NR-SSS by using a second frequency domain resource, transmitting the NR.-PBCH signal by using a third frequency domain resource,. (D1 [Discussion 2] Pages 2, 3 & 4, Fig. 1, Fig. 2, NR-PSS (one OFDM symbol), NR-SSS (one OFDM symbol), NR-PBCH (two OFDM symbols) are transmitted in their respective frequency domain position, NR SS and NR PBCH are transmitted with timing gap (e.g. 0.5ms)/Fig. 2, after NR synchronization signal is detected, UE can expect to receive NR PBCH which has same beam direction within timing gap)
wherein a number of resource blocks of at least one of the first frequency domain resource and the second frequency domain, resource is different from a number, of resource blocks of the third frequency domain resource (D1 [Section 2] Fig. 1, Page 3, Primary SS and Secondary SS, each uses 1 (one) OFDM symbol in 1.08 MHz bandwidth and PBCH uses two contiguous OFDM symbols in first slot in 4.32 MHz bandwidth region) 
D1 does not explicitly disclose wherein a position relationship among the first frequency domain resource, the second frequency domain resource, and the third frequency domain resource satisfies a preset condition, wherein that the position relationship among the first frequency domain resource, the second frequency domain resource, and the third frequency domain resource satisfies the preset condition comprises:, a center frequency of the first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned
D2 discloses wherein a position relationship among the first frequency domain resource, the second frequency domain resource, and the third frequency domain resource satisfies a preset condition (D2 [Section 2.1] Fig. 1(a),Fig. 1(b), Pages 1 & 2, first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned/Fig. 1 (a)   at high frequency and low frequency  i.e., aligned is preset condition)
wherein that the position relationship among the first frequency domain resource, the second frequency domain resource, and the third frequency domain resource satisfies the preset condition comprises: (D2 [Section 2.1] Fig. 1(a),Fig. 1(b), Pages 1 & 2, first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned/Fig. 1 (a)   at high frequency and low frequency)
a center frequency of the first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned (D2 [Section 2.1] Fig. 1(a),Fig. 1(b), Pages 1 & 2, first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned/Fig. 1 (a)   at high frequency and low frequency)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Document#D2 with the teaching of D1 because D2 teaches that using one antenna port would require 2 RS Res that will give 50% RS overhead saving with precoder recycling. (D2 [section 2.1])
The combination of D1 and D2 does not teach a method of transmitting a synchronized signal block (SS block), applied to a network equipment side, wherein the SS block comprises a New Radio (NR)-primary synchronized signal (PSS), an NR-secondary synchronized signal (SSS), and an NR-physical broadcast channel (PBCH) signal, and the method comprises the following steps
Si discloses a method of transmitting a synchronized signal block (SS block), applied to a network equipment side, wherein the SS block comprises a New Radio (NR)-primary synchronized signal (PSS), an NR-secondary synchronized signal (SSS), and an NR-physical broadcast channel (PBCH) signal, and the method comprises the following steps (Si [0164] [0165]  Fig, 2, Fig. 14, an gNB including a memory, a processor, RF transceiver  sends a DL SS slot is defined as a DL slot with predefined duration containing the DL SS block, DL SS Block, SS blocks includes NR-PSS/SSS/NR-PBCH, which are sent by gNB/TRP with a beamforming, precoding, antenna weights, spatial filtering)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1, and D2, because Si teaches that assuming same transmit power for NR-PSS/SSS/PBCH symbols, the NR-PSS with power boosting over smaller bandwidth would be achieved with similar timing/CFO/cell ID detection while reducing the detection complexity at the UE side. (Si [0252])

Regarding claim 11, there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Di discloses a UE [section 2] Page, that inherently including a storage, a processor, and a computer program stored in the storage and wherein the processor is configured to execute the computer program, for performing the disclosed functionalities of claim 11. As a result, claim 11 is rejected under section 103 as obvious over Document D1 and Si in view of Document D2 for the same reasons as in claim 1.
As to claim 6 the combination of D1, D2  and Si specifically D1 teaches, wherein the transmitting the NR-PSS by using the first frequency domain resource, transmitting the NR-SSS by using the second frequency domain resource, transmitting the NR-PBCH signal by using the third frequency domain resource comprises: (D1 [Discussion 2] Pages 2, 3 & 4, Fig. 1, Fig. 2, NR-PSS (one OFDM symbol), NR-SSS (one OFDM symbol), NR-PBCH (two OFDM symbols) are transmitted in their respective frequency domain position, NR SS and NR PBCH are transmitted with timing gap (e.g. 0.5ms)/Fig. 2, after NR synchronization signal is detected, UE can expect to receive NR PBCH which has same beam direction within timing gap)
transmitting the NR-PSS on a first time domain resource by using the first frequency domain resource; transmitting the NR-SSS on a second time domain resource by using the second frequency domain resource; transmitting the NR-PBCH signal on a third time domain resource by using the third frequency domain resource. (D1 [Discussion 2] Pages 2, 3 & 4, Fig. 1, Fig. 2, NR-PSS (4th symbol) NR-SSS (5th symbol), NR-PBCH (6th & 7th symbols))  i.e. symbols are time and frequency domain resources, are transmitted in their respective frequency domain position, NR SS and NR PBCH are transmitted with timing gap (e.g. 0.5ms)/Fig. 2, after NR synchronization signal is detected, UE can expect to receive NR PBCH which has same beam direction within timing gap)
As to claim 7 the combination of D1, D2  and Si specifically D1 teaches, wherein the third time domain resource is consecutive time domain symbols or non-consecutive time domain symbols (D1 [Discussion 2] Pages 2, 3 & 4, Fig. 1, Fig. 2, NR-PSS (4th symbol) NR-SSS (5th symbol), NR-PBCH (consecutive 6th & 7th symbols)) are transmitted in their respective frequency domain position, NR SS and NR PBCH are transmitted with timing gap (e.g. 0.5ms)/Fig. 2, after NR synchronization signal is detected, UE can expect to receive NR PBCH which has same beam direction within timing gap)
As to claim 9    the combination of D1, D2 and Si specifically D1 teaches wherein the first time domain resource is located before the second time Or the second time domain resource is located before the first time domain resource (D1 [Discussion 2] Pages 2, 3 & 4, Fig. 1, Fig. 2, NR-PSS (4th symbol) NR-SSS (5th symbol)/4th OFDM symbol is before 5th OFDM symbol)

Regarding claim 16, 17 and 19, there is recited a user equipment with steps that are virtually identical to the functions performed by the method recited in claims 6, 7 and 9 respectively. Examiner submits that that Di discloses a UE [section 2] Page, that inherently including a storage, a processor, and a computer program stored in the storage and wherein the processor is configured to execute the computer program, for performing the disclosed functionalities of claims 16, 17 and 19. As a result, claims 16, 17 and 19 are rejected under section 103 as obvious over Document D1, Si in view of Document D2 for the same reasons as in claims 6, 7 and 9 respectively.

As to claim 41 the combination of D1, D2 and Si specifically Si teaches, Network equipment comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement the steps in the method of transmitting the synchronized signal block (SS block) according to claim 1. (Si [0164] [0165]  Fig, 2, Fig. 14 , an gNB including a memory, a processor, RF transceiver  sends a DL SS slot is defined as a DL slot with predefined duration containing the DL SS block, DL SS Block, SS blocks includes NR-PSS/SSS/NR-PBCH, which are sent by gNB/TRP with a beamforming/precoding/antenna weights/spatial filtering)


As to claim 42. D1 teaches wherein the SS block, comprises a New Radio (NR)-primary synchronization signal (PSS) an NR-secondary synchronised signal (SSS), and NR-primary broadcast channel (PBGH) signal  and the method comprises the following steps; (D1 [Discussion 2] pages 2 & 3, Fig. 1, multiplexing of SS and PBCH, one way of multiplexing of SS and PBCH is TDMed within contiguous OFDM symbols, a SS block comprises NR-PSS, NR-SSS, NR-PBCH in respective symbols/Fig.1)
receiving the NR  PSS by using a first frequency domain resource, receiving the NR-SSS by using a second frequency domain resource, receiving the  NR – PBCH signal  using a third frequency domain resource, (D1 [Discussion 2] Pages 2, 3 & 4, Fig. 1, Fig. 2, NR-PSS (one OFDM symbol), NR-SSS (one OFDM symbol), NR-PBCH (two OFDM symbols) are transmitted in their respective frequency domain position, NR SS and NR PBCH are transmitted with timing gap (e.g. 0.5ms)/Fig. 2, after NR synchronization signal is detected, UE can expect to receive NR PBCH which has same beam direction within timing gap)
wherein a number of resource blocks of at least one of the first frequency domain resource and the second frequency domain, resource is different from a number, of resource blocks of the third frequency domain resource (D1 [Section 2] Fig. 1, Page 3, Primary SS and Secondary SS, each uses 1 (one) OFDM symbol, and PBCH uses two contiguous OFDM symbols in first slot in 4.32 MHz bandwidth region) 
D1 does not teach User equipment, comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement method of transmitting [[the]]a synchronized signal block (SS block) applied to a user equipment side, wherein a position relationship among the first frequency domain resource, the second frequency domain  resource  and third frequency domain satisfies a preset condition;, wherein a position relationship among the first frequency domain resource, the second frequency domain  resource  and third frequency domain satisfies a preset condition comprises; a center frequency of the first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned
D2 teaches wherein a position relationship among the first frequency domain resource, the second frequency domain  resource  and third frequency domain satisfies a preset condition; (D2 [Section 2.1] Fig. 1(a),Fig. 1(b), Pages 1 & 2, first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned/Fig. 1 (a)   at high frequency and low frequency  i.e., aligned is preset condition)
wherein a position relationship among the first frequency domain resource, the second frequency domain  resource  and third frequency domain satisfies a preset condition comprises: (D2 [Section 2.1] Fig. 1(a),Fig. 1(b), Pages 1 & 2, first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned/Fig. 1 (a)   at high frequency and low frequency)
a center frequency of the first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned (D2 [Section 2.1] Fig. 1(a),Fig. 1(b), Pages 1 & 2, first frequency domain resource, a center frequency of the second frequency domain resource, and a center frequency of the third frequency domain resource are aligned/Fig. 1 (a)   at high frequency and low frequency)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Document#D2 with the teaching of D1 because D2 teaches that using one antenna port would require 2 RS Res that will give 50% RS overhead saving with precoder recycling. (D2 [section 2.1])
The combination of D1 and D2 does not teach user equipment, comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement method of transmitting [[the]]a synchronized signal block (SS block) applied to a user equipment side,
Si teaches User equipment, comprising: a storage, a processor, and a computer program stored in the storage and configured to be executed by the processor, wherein the processor is configured to execute the computer program, to implement method of transmitting [[the]]a synchronized signal block (SS block) applied to a user equipment side, (Si [0158] Fig. 3,  UE includes a processor, transceivers, a memory, receives NR-PSS, NR-SSS and NR-PBCH transmitted within a SS block)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1, and D2, because Si teaches that assuming same transmit power for NR-PSS/SSS/PBCH symbols, the NR-PSS with power boosting over smaller bandwidth would be achieved with similar timing/CFO/cell ID detection while reducing the detection complexity at the UE side. (Si [0252])

As to claim 43 the combination of D1, D2  and Si specifically Si teaches a computer readable storage medium, storing therein a computer program, wherein the program is configured to be executed by a processor, to implement the steps in the method of transmitting the synchronized signal block (SS block) according to claim 1(Si [0164] [0165]  Fig, 2, Fig. 14, an gNB including a memory, a processor, RF transceiver  sends a DL SS slot is defined as a DL slot with predefined duration containing the DL SS block, DL SS Block, SS blocks includes NR-PSS/SSS/NR-PBCH, which are sent by gNB/TRP with a beamforming, precoding, antenna weights, spatial filtering)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1, and D2, because Si teaches that assuming same transmit power for NR-PSS/SSS/PBCH symbols, the NR-PSS with power boosting over smaller bandwidth would be achieved with similar timing/CFO/cell ID detection while reducing the detection complexity at the UE side. (Si [0252])
As to claim 44. the combination of D1,  D2 and Si specifically Si teaches a computer readable storage medium, storing therein a computer program, wherein the program is configured to be executed by a processor, to implement the steps in the method of transmitting the synchronized signal block (SS block) according to claim 11. (Si [0158] Fig. 3, UE includes a processor, transceivers, a memory, receives NR-PSS, NR-SSS and NR-PBCH transmitted within a SS block)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1, and D2, because Si teaches that assuming same transmit power for NR-PSS/SSS/PBCH symbols, the NR-PSS with power boosting over smaller bandwidth would be achieved with similar timing/CFO/cell ID detection while reducing the detection complexity at the UE side. (Si [0252])

As to claim 47 the combination of D1, D2 and Si specifically Si teaches wherein the processor is further configured to execute the computer program, to implement following steps: transmitting the NR-PSS on a first time domain resource by using the first frequency domain resource; transmitting the NR-SSS on a second time domain resource by using the second frequency domain resource; transmitting the NR-PBCH signal on a third time domain resource by using the third frequency domain resource.(Si  [0248] Fig. 21A, (2101a) NR PSS occupies first symbol  i.e., first time domain in first frequency domain; NR SSS occupies second symbol i.e., second time domain in second frequency domain; NR PBCH occupies third  symbol, i.e. third time domain in third frequency domain),

As to claim 48 the combination of D1, D2 and Si specifically Si teaches wherein the third time domain resource is consecutive time domain symbols or non-consecutive time domain symbols.(Si [0248] Fig. 21A (2101a) third time domain symbol NR-PBCH is two consecutive symbol)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1, and D2, because Si teaches that assuming same transmit power for NR-PSS/SSS/PBCH symbols, the NR-PSS with power boosting over smaller bandwidth would be achieved with similar timing/CFO/cell ID detection while reducing the detection complexity at the UE side. (Si [0252])

As to claim 49 the combination of D1, D2 and Si specifically Si teaches wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols (Si [0248] Fig. 21A (2101a), first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain NR symbols)

(Si [0248] Fig. 21A, (2101c) first time NR PSS and second time domain NR SSS are spaced by one NR symbol (PBCH symbol) and last time domain symbol is occupied by NR-PBCH)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1, and D2, because Si teaches that assuming same transmit power for NR-PSS/SSS/PBCH symbols, the NR-PSS with power boosting over smaller bandwidth would be achieved with similar timing/CFO/cell ID detection while reducing the detection complexity at the UE side. (Si [0252])

As to claim 50. the combination of D1, D2 and Si specifically Di teaches  wherein the step of receiving the NR-PSS by using the first frequency domain resource, receiving the NR-SSS by using the second frequency domain resource, receiving the NR-PBCH signal by using the third frequency domain resource comprises: (D1 [Discussion 2] Pages 2, 3 & 4, Fig. 1, Fig. 2, NR-PSS (one OFDM symbol), NR-SSS (one OFDM symbol), NR-PBCH (two OFDM symbols) are transmitted in their respective frequency domain position, NR SS and NR PBCH are transmitted with timing gap (e.g. 0.5ms)/Fig. 2, after NR synchronization signal is detected, UE can expect to receive NR PBCH which has same beam direction within timing gap)

Si teaches receiving the NR-PSS on a first time domain resource by using the first frequency-domain resource; receiving the NR-SSS on a second time domain resource by using the second frequency domain resource; receiving the NR-PBCH signal on a third time domain resource by using the third frequency domain resource. (Si [0248] Fig. 21A, (2101a) NR PSS occupies first symbol i.e., first time domain in first frequency domain; NR SSS occupies second symbol i.e., second time domain in second frequency domain; NR PBCH occupies third  symbol, i.e. third time domain in third frequency domain),
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1 and D2, because Si teaches that assuming same transmit power for NR-PSS/SSS/PBCH symbols, the NR-PSS with power boosting over smaller bandwidth would be achieved with similar timing/CFO/cell ID detection while reducing the detection complexity at the UE side. (Si [0252])

As to claim 51 the combination of D1, D2 and Si and Si specifically Si teaches wherein the third time domain resource is consecutive time domain symbols or non-consecutive  (Si [0248] Fig. 21A (2101a) third time domain symbol NR-PBCH is two consecutive symbol)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1, D2, because Si teaches that assuming same transmit power for NR-PSS/SSS/PBCH symbols, the NR-PSS with power boosting over smaller bandwidth would be achieved with similar timing/CFO/cell ID detection while reducing the detection complexity at the UE side. (Si [0252])

 As to claim 52 the combination of D1, D2 and Si specifically Si wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols, (Si 0248] Fig. 21A, (2101a) wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols)
a time domain symbol occupied by the first time domain resource and a time domain symbol occupied by the second time domain resource are spaced by one time domain, symbol , and a last lime domain symbol of the four consecutive time domain symbols is occupied by the third time domain resource. (Si [0248] Fig. 21A, (2101c) first time NR PSS and second time domain NR SSS are spaced by one NR symbol (PBCH symbol) and last time domain symbol is occupied by NR-PBCH)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Si with the teaching of D1, D2 and Si, because Si teaches that assuming same transmit power for NR-

Claims 45, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, D2 and further in view of Papasakellariou et al. (WO 2018052275 A1) hereinafter Papas

As to claim 45 the combination of D1, D2, and Si specifically D1 teaches wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols, (D1 [Section 2] Page 3, Fig. 1, PSS occupy one OFDM symbol, SSS occupy one OFDM symbol, PBCH occupy two OFDM symbols; PSS, SSS and PBCH occupies four consecutive time domain symbols)
the combination of D1, D2 and Si does not teach a time domain symbol occupied by the first time domain resource and a time domain symbol occupied by the second time domain resource are spaced by one time domain symbol, and a last time domain symbol of the four consecutive time domain symbols is occupied by the third time domain resource.
Papas teaches  a time domain symbol occupied by the first time domain resource and a time domain symbol occupied by the second time domain resource are spaced by one time domain symbol, and a last time domain symbol of the four consecutive time domain symbols is occupied by the third time domain resource. (Papas [0306] Fig. 17B, 1722, first OFDM symbol occupied by NR PSS, third OFDM symbol occupied by NR SSS, and fourth OFDM symbol occupied by NR PBCH) in time domain)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Papas with the teaching of D1, D2 and Si because Papas teaches that considering efficient construction SS burst would reduce power consumption of both network and UE while keeping the latency experienced by a UE at a low level.(Papas [0313]

As to claim 46.   Di teaches wherein the first time domain resource, the second time domain resource and the third time domain resource occupy four consecutive time domain symbols, (D1 [Section 2] Page 3, Fig. 1, PSS occupy one OFDM symbol, SSS occupy one OFDM symbol, PBCH occupy two OFDM symbols; PSS, SSS and PBCH occupies four consecutive time domain symbols)
the combination of D1, D2 and Si does not teach a time domain symbol occupied by the first time domain resource and a time domain symbol occupied by the second time domain resource are spaced by one time domain symbol, and a last time domain symbol of the four consecutive time domain symbols is occupied by the third time domain resource.
Papas teaches a time domain symbol occupied by the first time domain resource and a time domain symbol occupied by the second time domain resource are spaced by one time domain symbol, and a last time domain symbol of the four consecutive time domain symbols is occupied by the third time domain resource.  (Papas [0306] Fig. 17B, 1722, first OFDM symbol occupied by NR PSS, third OFDM symbol occupied by NR SSS, and fourth OFDM symbol occupied by NR PBCH) in time domain)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Papas with the teaching of D1, D2 and Si, because Papas teaches that considering efficient construction SS burst would reduce power consumption of both network and UE while keeping the latency experienced by a UE at a low level.(Papas [0313]

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/
Primary Examiner, Art Unit 2413